Name: Decision of the EEA Joint Committee No 2/98 of 30 January 1998 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: organisation of transport;  European construction;  land transport;  technology and technical regulations
 Date Published: 1998-10-08

 8.10.1998 EN Official Journal of the European Communities L 272/3 DECISION OF THE EEA JOINT COMMITTEE No 2/98 of 30 January 1998 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 33/97 (1); Whereas Commission Regulation (EC) No 1056/97 of 11 June 1997 adapting to technical progress Council Regulation (EEC) No 3821/85 on recording equipment in road transport (2) is to be incorporated into the Agreement; Whereas Annex XIII needs to be adjusted as a consequence of the accession of Austria, Finland and Sweden to the European Union, HAS DECIDED AS FOLLOWS: Article 1 In point 21 (Council Regulation (EEC) No 3821/85) in Annex XIII to the Agreement, (a) the following indent shall be added:  397 R 1056: Commission Regulation (EC) No 1056/97 of 11 June 1997 (OJ L 154, 12.6.1997, p. 21).; (b) adaptation (a) as well as the introductory sentence thereto shall be deleted. Article 2 The texts of Regulation (EC) No 1056/97 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 March 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1996. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 30 January 1998. For the EEA Joint Committee The President F. BARBASO (1) OJ L 270, 2.10.1997, p. 19. (2) OJ L 154, 12.6.1997, p. 21.